                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    MICHAEL J. HICKS, B80852,                          Case No. 19-cv-01137-CRB (PR)
                                   8                   Plaintiff,
                                                                                           ORDER OF DISMISSAL
                                   9            v.

                                  10    V. SOLIS, et al.,
                                  11                   Defendant(s).

                                  12          Plaintiff has filed a stipulation for voluntary dismissal of this action with prejudice under
Northern District of California
 United States District Court




                                  13   Federal Rule of Civil Procedure 41(a)(1)(A)(ii). See ECF No. 14.

                                  14          Pursuant to the stipulation, this action is DISMISSED with prejudice.

                                  15          The clerk shall close the file and terminate all pending motions as moot.

                                  16          IT IS SO ORDERED.

                                  17   Dated: October 22, 2019

                                  18                                                    ______________________________________
                                                                                        CHARLES R. BREYER
                                  19                                                    United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                        MICHAEL J. HICKS,
                                   6                                                          Case No. 3:19-cv-01137-CRB
                                                       Plaintiff,
                                   7
                                                v.                                            CERTIFICATE OF SERVICE
                                   8
                                        V. SOLIS, et al.,
                                   9
                                                       Defendants.
                                  10

                                  11
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  12
Northern District of California




                                       District Court, Northern District of California.
 United States District Court




                                  13

                                  14
                                              That on October 22, 2019, I SERVED a true and correct copy(ies) of the attached, by
                                  15
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  16
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  17
                                       receptacle located in the Clerk's office.
                                  18

                                  19   Michael J. Hicks ID: B-80852
                                       High Desert State Prison B2-116
                                  20   P.O. Box 3030
                                       Susanville, CA 96127
                                  21

                                  22

                                  23   Dated: October 22, 2019
                                                                                          Susan Y. Soong
                                  24                                                      Clerk, United States District Court
                                  25
                                                                                          By:________________________
                                  26                                                      Lashanda Scott, Deputy Clerk to the
                                  27                                                      Honorable CHARLES R. BREYER

                                  28
                                                                                          2
